Citation Nr: 1123874	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-36 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a low back disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1984 to July 1984.  The appellant also has an unverified period of service with the United States Army Reserves. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  The appellant appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that the appellant testified at a March 2011 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

The appellant has claimed entitlement to service connection for hypertension, entitlement to service connection for a left knee disorder and entitlement to service connection for a low back disorder.  The Board finds that additional development is necessary with respect to the appellant's claim.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  The phrase "active military, naval, or air service" from 38 U.S.C.A. § 1110 and § 1131 includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24)(B) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(a) (2010).  

Active reserve service generally includes periods of ACDUTRA and/or INACDUTRA.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2010).  INACDUTRA mean, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d) (2010). 

The Board observes that, with respect to the appellant's reserve service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty training.  (INACDUTRA).  See 38 U.S.C.A. §§ 101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2010).

The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., a period of active duty) does not obviate the need to establish that the claimant is also a "Veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that periods of ACDUTRA OR INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

On remand, the RO/AMC must attempt to obtain the appellant's service personnel records (SPRs) and verify all periods of active duty, ACDUTRA and INACDUTRA service.  Once the periods of service have been verified, the RO/AMC must delineate each period active duty, ACDUTRA and INACDUTRA service and determine whether the various presumptive provisions apply to these periods of service.  

The Board also requests that the appellant submit all records in her possession that may be capable of substantiating her claims, to include post-service treatment records.  The appellant should also be requested to identify all of her periods of active duty, ACDUTRA and INACDUTRA service so that VA may assist her in verifying these periods of service.  

For each of the appellant's claims the Board notes that there is no evidence that the claimed condition was manifest during the appellant's period of active duty (March 1984 to July 1984) or within the first year after separation from active duty so as to warrant service connection on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

However, there is some evidence indicating that each of the appellant's claimed conditions may have first become manifest during a period of ACDUTRA or INACDUTRA, so as to warrant service connection on that basis.  With regard to the appellant's claim of entitlement to service connection for hypertension, the Board notes that private treatment records from May 2003 show a finding of elevated blood pressure, but that the first formal diagnosis of hypertension on record is from a July 2004 service treatment record, which noted maternal hypertension affecting fetus/newborn.  Subsequent records show continued treatment for hypertension.  During her March 2011 hearing before a Veterans Law Judge the appellant reported that while stationed at Fort Gordon in 2004 she took sick and ended up going to the emergency room.  She stated that she was diagnosed with hypertension at that time and that she has been continually treated for hypertension since that time.  

With regard to the appellant's claim of entitlement to service connection for a left knee disorder the Board notes that the majority of the appellant's treatment records pertain only to her right knee, but that service treatment records from November 1995 indicate treatment for bilateral tendonitis of the knees in June 1995.  During her March 2011 hearing before a Veterans Law Judge the appellant reported that she went to sick call after jumping off the back of a truck.  She stated that her left knee locks up or gives out approximately twice a month.  

With regard to the appellant's claim of entitlement to service connection for a low back disorder the Board notes that there are numerous references to treatment for back pain throughout the appellant's service treatment records and private treatment records.  The earliest of these references seems to date back to August 1991, at which time the appellant reported back pain caused by carrying people on her back.  Subsequent records show that the appellant was involved in at least two separate motor vehicle accidents and that she has consistently reported experiencing back pain.  During her March 2011 hearing before a Veterans Law Judge the appellant indicated she first injured her back in 1991 while at Fort Eustis, Virginia.  She stated that she was prescribed pain medication at that time and that she has experienced intermittent back problems since that incident.  

The appellant has not been afforded VA examinations in support of any of her claims.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to an appellant's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the appellant's service.  Because the evidence of record indicates that there may be some connection between the appellant's claimed conditions and her periods of ACDUTRA or INACDUTRA the Board concludes that the appellant should be provided VA examinations in support of her claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA treatment records, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the claimed disabilities at issue in this remand.  If the appellant indicates that she has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  The RO/AMC should also request that the appellant identify all of her periods of active duty, ACDUTRA and INACDUTRA.  

2.  Thereafter, the RO/AMC should contact the appropriate authorities, including any appropriate agency, to verify all periods of active duty, ACDUTRA and INACDUTRA.  The RO/AMC should delineate, in writing, each period of the appellant's service.  All documentation should be included in the claims file.  If records cannot be located, a formal finding of unavailability should be associated with the claims file.  

3.  The RO/AMC should then schedule the appellant for appropriate VA examinations in support of her claimed hypertension, left knee disorder and low back disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiners should be accomplished.  The claims file, including a list of the appellant's active duty, ACDUTRA and INACDUTRA dates, must be made available to and be reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was conducted.  Following a thorough evaluation of the appellant the examiner is asked to determine whether the appellant has hypertension and the precise nature of any disabilities of the appellant's left knee and low back.  

For each identified and diagnosed condition the examiner should determine whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the condition is the result of (a) an injury or disease incurred in or aggravated by a period of active duty for training (ACDUTRA); or (b) an injury during a period of inactive duty training (INACDUTRA). 

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the appellant.

4.  When the requested development has been completed the case should again be reviewed by the RO/AMC.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

